  Case: 1:18-cv-07686 Document #: 397-2 Filed: 02/26/20 Page 1 of 3 PageID #:4319




                    UNITED STATES DISTRICT COURT
         NORTHERN DISTRICT COURT OF ILLINOIS, EASTERN DIVISION

 IN RE: Lion Air Flight JT 610 Crash
                                                    Lead Case: 1:18-cv-07686
 MERDIAN AGUSTIN, as Personal                       Original Case No.: 1:19-cv-02074
 Representative of the Estate of EKA
 SUGANDA, and as next friend of his minor
 children A.M.A., and F.F.F.,                       Hon. Thomas M. Durkin

                               Plaintiffs,
           v.
 THE BOEING COMPANY,
                               Defendant.


      [PROPOSED] ORDER APPROVING JOINT MOTION FOR DISMISSAL OF
       PLAINTIFF’S CLAIMS WITH PREJUDICE AND APPROVAL OF MINOR
                             SETTLEMENTS

       The Court having reviewed the parties' joint motion and declaration of counsel, due notice

having been given and the Court being advised in the premises, the Court finds that:

   1. BRIAN S. KABATECK is an independent attorney who is competent to represent the

       interests of minor plaintiffs A.M.A., and F.F.F, and next of kin that are members of the

       same family; and,

   2. The settlement reached by the parties is fair and reasonable, and in the best interest of all

       parties including the minor plaintiffs A.M.A., and F.F.F.



       IT IS HEREBY ORDERED as follows:

   1. All claims of plaintiffs: MERDIAN AGUSTIN, as Personal Representative of the Estate

       of EKA SUGANDA, individually, and as next friend of his minor children A.M.A., and

       F.F.F., in Consolidated Case No. 1: 18-cv-07686, which was originally filed under cause

       number 19-cv-02774; are hereby dismissed in their entirety with prejudice and without

                                                1
Case: 1:18-cv-07686 Document #: 397-2 Filed: 02/26/20 Page 2 of 3 PageID #:4320




    costs. This fully resolves these plaintiffs' claims. All of these Plaintiffs' claims are hereby

    dismissed in their entirety with prejudice and without costs;

 2. The claims of other Plaintiffs in these actions are unaffected by this order;

 3. The settlement on behalf of all minor plaintiffs A.M.A., and F.F.F. together with Plaintiffs'

    attorneys' fees charged to said minor plaintiffs are approved;

 4. All minor Plaintiffs' claims are hereby dismissed in their entirety with prejudice and

    without costs;

 5. The settlement funds shall be initially paid to the Kabateck LLP trust account for the benefit

    of the plaintiffs including the minors. The minor plaintiffs' net proceeds shall then be

    expeditiously deposited into blocked government guaranteed accounts in Atlantic Union

    Bank, an FDIC insured financial institution;

 6. Attorney MICHAEL INDRAJANA of the U.S. law firm INDRAJANA LAW GROUP,

    who has been co-counsel with Kabateck LLP since the beginning of the matter, knows all

    of the families and has met them personally, and who is fluent in Indonesian, is appointed

    trustee of the blocked accounts or annuities, opened for the benefit of the minor plaintiffs,

    A.M.A., and F.F.F.

 7. Without further order of the court no funds may be withdrawn from said blocked account(s)

    prior to the minor reaching 18 years of age;

 8. Trustee may transfer said funds into different types of deposits or annuities without further

    order of the court so long as the funds remain in government guaranteed accounts within

    Atlantic Union Bank, an FDIC insured financial institution, until the minor plaintiff reaches

    18 years of age;




                                              2
  Case: 1:18-cv-07686 Document #: 397-2 Filed: 02/26/20 Page 3 of 3 PageID #:4321




   9. When a minor reaches 18 years of age, the trustee shall transmit the funds to said minor

       plaintiff without further order of the court; and

   10. The court retains jurisdiction to effectuate settlement, including enforcement, adjudication

       of liens, approval where necessary, and any other pendant matters.



       DONE and ORDERED in Chambers this ___ day of February, 2020.



                                                      ______________________________
                                                      Judge Thomas M. Durkin

cc: All Counsel of Record




                                                 3
